Citation Nr: 0616439	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-29 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of basic eligibility requirements for 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The appellant claims that he has recognized service in the 
armed forces of the United States.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  In a December 2002 decision, the Board determined that 
new and material evidence had not been submitted to reopen 
the appellant's claim of basic eligibility for VA disability 
benefits and the decision became final.  The Board also 
denied the appellant's motion for reconsideration in June 
2003.  

2.  Evidence received subsequent to the December 2002 Board 
decision is duplicative, cumulative, or redundant of evidence 
of record at the time of the last prior final denial of the 
claim, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the appellant's claim.  


CONCLUSION OF LAW

Evidence presented to reopen the issue of whether the 
appellant has met the basic eligibility requirements for 
Department of Veterans Affairs (VA) benefits is not new and 
material, and therefore, the claim is not reopened.   38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1100 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in August 2003, the RO apprised the 
appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO explained that VA had previously denied 
his claim because he had no legal entitlement to VA benefits.  
The RO also advised that the U.S. Department of the Army had 
certified that he did not have the required military service 
as a member of the Philippine Commonwealth Army including the 
recognized guerrillas, or the New Philippine Scouts.  In 
addition, the RO informed the appellant that VA needed new 
and material evidence to reconsider his claim as the Board 
had last denied entitlement in December 2002.  New and 
material evidence was defined as evidence submitted to VA for 
the first time that relates to an unestablished fact 
necessary to substantiate his claim and raises a reasonable 
possibility, that when considered with all the evidence of 
record (both old and new), that the outcome would change.  
The RO further explained that the only evidence that the 
appellant could submit to establish entitlement to VA 
benefits would be military service records that show new 
identifying information, such as a variation in the spelling 
of his name or a different service number and requested that 
he send the information to the RO within 30 days of the date 
of the letter.  Thus, the appellant was told what evidence 
was necessary to reopen his claim to entitlement to VA 
benefits and asked to provide any evidence in his possession 
that pertained to the claim.  38 C.F.R. § 3.159 (b) (1) 
(2005); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 
31, 2006).

Furthermore, the RO provided the appellant with a copy of the 
September 2003 rating determination, and the May 2004 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  The May 2004 SOC provided the appellant with 
notice of all the laws and regulations pertinent to his 
claim.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  The Board notes that VA ordinarily has a duty 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim; however, VA's duty to assist the 
appellant in the development of his claim is not triggered 
unless the claim is reopened.  38 U.S.C.A. § 5103A (West 
2002).  Accordingly, the Board will proceed with appellate 
review.  




II.	Legal Criteria

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A.  
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2005).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) 2005); see 
Selley v. Brown, 6 Vet. App. 196, 198 (1994).  

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.  In cases for VA benefits where 
requisite veteran status is at issue, the relevant question 
is whether the claimant has qualifying service under title 38 
of the United States Code and the regulations promulgated 
pursuant thereto. Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).  Where service department certification is 
required, the service department's decision on such matters 
is conclusive and binding upon VA.  38 C.F.R. § 3.203 (2005).  
Thus, if the United States service department refuses to 
verify the appellant's claimed service, the applicant's only 
recourse lies within the relevant service department, not VA. 

Under 38 C.F.R. §§ 3.41 and 3.203, Philippine veterans are 
not eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

The new and material evidence requirement set forth in 38 
U.S.C.A. § 5108 applies to the reopening of a claim that was 
previously disallowed for any reason.  Nothing in the 
statutory language of 38 U.S.C.A. § 5108 suggests that the 
statute does not apply to claims that originally were 
disallowed because the appellant's veteran status was not 
established.  D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 
2000).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The Board notes that the appellant filed his claim in 
July 2003 and the revised definition is applicable to his 
claim.


IV.	Analysis

The evidence of record at the time of the Board's December 
2002 decision did not establish any verified military 
service, and this decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38  C.F.R. §§ 3.104, 20.1100 (2005).  In 
its decision, the Board concluded that no new and material 
evidence had been presented since the October 1999 RO 
determination that there was no record that the appellant was 
a member of the Philippine Commonwealth Army, USAFFE inducted 
into the service of the Armed Forces of the United States or 
that he had recognized guerilla service.  The Board notes 
that the evidence considered prior to the Board's December 
2002 decision included written statements from the appellant, 
affidavits, a certification from the Armed Forces of the 
Philippines, a Report of Proceedings of the Military 
Personnel Status Board, March 1946 correspondence and 
document from the USAFIF Area Command Headquarters, and 
various determinations and certifications by the service 
department that the appellant had no recognized military 
service.  

The evidence received since December 2002 consists of 
additional correspondence from the appellant regarding his 
alleged military service from November 1941 to March 1946, a 
May 2003 Certification from the Armed Forces of the 
Philippines (AGNR2), a duplicate copy of the March 1946 
Affidavit for Philippine Army Personnel (PA AGO Form 23), 
correspondence from Dr. G.S.R. and Dr. A.M. dated in October 
1988 and November 2003, respectively, and a July 1975 
treatment record.  With the exception of the duplicate March 
1946 PA AGO Form 23, the evidence submitted by the appellant 
was not previously considered by VA prior to the December 
2002 decision and, consequently, qualifies as "new" 
evidence.  

Nonetheless, the new evidence is not also material because it 
provides no additional information or evidence that would 
either verify or assist in verifying the appellant's claimed 
military service.  Specifically, the medical correspondence 
and records provide no pertinent information that differs 
from what has already been offered by the appellant in his 
numerous statements of record.  In addition, the May 2003 
AGNR2 and the duplicate copy of the PA AGO Form 23 
essentially reiterate the same information previously 
considered by the Board in its December 2002 decision.  For 
example, they show the same name, service number, date and 
place of birth, and period of service that was previously of 
record.  The Board notes that the service department has 
previously searched its records based on such information and 
found that no records verified that the appellant had 
recognized military service.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  Thus, the record contains no new and 
material evidence that would be considered additional 
evidence warranting a further request to the service 
department to verify or recertify military service.  
Sarmiento v. Brown, 7 Vet. App. 80 (1994).    

In sum, the evidence received subsequent to the December 2002 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim because it does not 
provide information different from that already considered 
that can be used to verify the appellant's military service.  
Consequently, the evidence cannot be considered material.  
Having determined that new and material evidence has not been 
submitted, the appellant's claim is not reopened. 

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
notes, however, that the preponderance of the evidence weighs 
against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been presented or secured 
to reopen the claim of basic eligibility for VA benefits, and 
the appeal is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


